' ORDER
The Disciplinary Review Board on March 5, 1996, having filed with the Court its decision concluding that BYRON R. KING of *170EDISON, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5 (failure to provide written retainer agreement), RPC 1.8(a) (improperly engaging in business transaction with a client) and RPC 8.1(b) (failure to cooperate with the ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years, and that respondent should be temporarily suspended from the practice of law until a supervising attorney is approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that BYRON R. KING is hereby reprimanded; and it is further
ORDERED that BYRON R. KING is temporarily suspended from the practice of law until the Office of Attorney Ethics approves respondent’s selection of a supervising attorney and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in the New Jersey Lawyer, the New Jersey Law Journal and two consecutive issues of a newspaper of general circulation in Middlesex County; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.